DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant's remarks, see page 7, filed July 20, 2022, with regard to claim interpretation, have been fully considered and are persuasive.  Applicant’s remarks, see pages 7-10, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. Applicant’s remarks with respect to claims 2-17 are acknowledged.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Sunil Chacko on August 18, 2022.  The application has been amended as follows: 
Claim 1 line 10, “the dust collecting device”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For claim 1, Jung is relied upon as set forth in the previous action.  Jung does not disclose “the charging device comprises:  a housing comprising an opening formed on a front surface of the housing and a rear opening formed on a rear surface of the housing; a printed circuit board accommodated in the housing; a plurality of carbon fiber electrodes disposed on the printed circuit board and inside the housing, and facing toward the opening formed on the front surface of the housing, and configured to generate electrons to charge the contaminants in the air sucked through the opening formed on the front surface of the housing inlet; and a ground electrode disposed adjacent to the rear opening.” None of the prior art of record teaches or fairly suggests these structural limitations comprised in a charging device of an electrical appliance.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the current invention to include the limitations as claimed.  Accordingly, dependent claims 2-17 are also allowable.  
For claim 18, Lee is the closest prior art (see Office action mailed December 21, 2021).  Lee does not teach or fairly suggest the limitation “a plurality of electron blocking plates disposed between the charging device and the dust collecting device, the plurality of electron blocking plates configured to block a portion of the electrons emitted from the charging device from flowing directly into the dust collecting device from the charging device” recited in lines 11-14 of the claim.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to provide a plurality of electron blocking places as recited in the claim for an electrical appliance because none of the prior art of record suggests these features.  Accordingly, claims 19 and 20 that depend from claim 18 are also allowable.	 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        August 16, 2022

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776